White, P. J.
From the testimony, as adduced on the trial and exhibited in the statements of facts, there can be no question, in our opinion, but that the relator is entitled to bail. If there is a single tittle of testimony going to connect him in any manner with the supposed murder, much less pertinently identifying him as its perpetrator, then we have failed to discover it in the record sent up to us on appeal from the order and judgment of the District Court refusing him bail. Our Constitution provides that “ all •prisoners shall be bailable by sufficient sureties, unless for capital offences when the proof is evident; but this provision shall not be so construed as to prevent bail after indictment found, upon examination of the evidence, in such manner as may be prescribed by law.” Art. I., sect. 11.
The attorney representing the State and the attorney for *612relator having agreed that the sum of $5,000 would be a reasonable and sufficient sum for the bond to require the defendant to appear and answer to the indictment charging him, in the District Court of Burnet County, with the murder of Joe Warren, and the same so appearing to this court, it is therefore ordered, adjudged, and decreed that the relator, Ed P. Bomar, be admitted to bail in the sum of $5,000, and that, upon his executing a bond for said sum, with two or more good and sufficient sureties, conditioned as the law requires, he shall be by the sheriff of Burnet County released and discharged from the custody in which said officer now holds him; and it is further ordered that appellant do pay the costs of this appeal.
Ordered accordingly.